UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
______________________________________

JENNIFER MARIE MAYNARD,
                                                                                  DECISION
                                         Plaintiff,                                 and
                         v.                                                        ORDER

ANDREW M. SAUL, 1 Commissioner of                                              17-CV-6473F
 Social Security,                                                                (consent)

                           Defendant.
______________________________________

APPEARANCES:                     LAW OFFICES OF KENNETH R. HILLER, PLLC
                                 Attorneys for Plaintiff
                                 KENNETH R. HILLER, and
                                 MARY ELLEN GILL, of Counsel
                                 6000 North Bailey Avenue
                                 Suite 1A
                                 Amherst, New York 14226

                                 JAMES P. KENNEDY, JR.
                                 UNITED STATES ATTORNEY
                                 Attorney for Defendant
                                 Federal Centre
                                 138 Delaware Avenue
                                 Buffalo, New York 14202
                                               and
                                 KATHRYN L. SMITH
                                 Assistant United States Attorney, of Counsel
                                 100 State Street
                                 Rochester, New York 14614
                                               and
                                 BENIL ABRAHAM,
                                 Special Assistant United States Attorney, of Counsel
                                 Social Security Administration
                                 Office of General Counsel
                                 26 Federal Plaza
                                 Room 3904
                                 New York, New York 10278
                                               and

1Andrew M. Saul became Commissioner of the Social Security Administration on June 17, 2019, and,
pursuant to Fed.R.Civ.P. 25(d), is substituted as Defendant in this case. No further action is required to
continue this suit by reason of sentence one of 42 U.S.C. § 405(g).
                                RICHARD W. PRUETT,
                                Special Assistant United States Attorney, of Counsel
                                Social Security Administration
                                Office of General Counsel
                                1961 Stout Street
                                Suite 4169
                                Denver, Colorado 80294


                                           JURISDICTION

        On June 19, 2018, the parties to this action consented pursuant to 28 U.S.C. §

636(c) to proceed before the undersigned. (Dkt. 14). The matter is presently before the

court on motions for judgment on the pleadings filed by Plaintiff on March 12, 2018 (Dkt.

10), and by Defendant on May 9, 2018 (Dkt. 12).



                                          BACKGROUND

        Plaintiff Jennifer Marie Maynard (“Plaintiff”), brings this action under Titles II and

XVI of the Social Security Act (“the Act”), 42 U.S.C. §§ 405(g) and 1383(c)(3), seeking

judicial review of the Commissioner of Social Security’s final decision denying Plaintiff’s

applications filed with the Social Security Administration (“SSA”), on February 24, 2014,

for Social Security Disability Insurance under Title II of the Act (“SSDI”), and for

Supplemental Security Income under Title XVI of the Act (“SSI”) (together, “disability

benefits”). Plaintiff alleges she became disabled on February 11, 2013, based on

fibromyalgia, degenerative disc disease, bilateral hip bursitis, severe panic disorder,

depression, nerve damage in her arms and legs, and post-traumatic stress disorder.

AR 2 at 51, 309, 313. Plaintiff’s applications initially were denied on June 9, 2014, AR at



2References to “AR” are to the page of the Administrative Record electronically filed by Defendant on
November 27, 2017 (Dkt. 7).

                                                    2
116-47, and at Plaintiff’s timely request, on August 11, 20, 2016, a hearing was held in

Rochester, New York, by video conferencing before administrative law judge Michael

Carr (“the ALJ”), located in Falls Church, Virginia. AR at 77-115. Appearing and

testifying at the hearing were Plaintiff and her then attorney, Justin Goldstein, Esq.

(“Goldstein”), and vocational expert (“VE”) Thomas Hyman, who appeared by

telephone. AR at 78-79.

       On September 21, 2016, the ALJ issued a decision denying Plaintiff’s claim, AR

at 48-65 (“the ALJ’s decision”), which Plaintiff appealed to the Appeals Council. AR at

279. With the consent of the Appeals Council, Plaintiff submitted additional medical

records for the Appeals Council’s consideration. AR at 8-42, 66-76. On May 19, 2017,

the Appeals Council issued a decision denying Plaintiff’s request for review, rendering

the ALJ’s decision the Commissioner’s final decision. AR at 1-7. In the decision, the

Appeals Council acknowledged receipt of the additional medical evidence Plaintiff

submitted, but did not consider the evidence either because it did not pertain to the

relevant period of time, or failed to show a reasonable probability of changing the

outcome of the decision. AR at 2. On January July 17, 2017, Plaintiff commenced the

instant action seeking judicial review of the ALJ’s decision.

       On March 12, 2018, Plaintiff moved for judgment on the pleadings (Dkt. 10)

(“Plaintiffs’ Motion”), attaching the Memorandum of Law in Support of Plaintiff’s Motion

for Judgment on the Pleadings (Dkt. 10-1) (“Plaintiff’s Memorandum”). On May 9, 2018,

Defendant moved for judgment on the pleadings (Dkt. 12) (“Defendant’s Motion”),

attaching the Commissioner’s Brief in Support of the Commissioner’s Motion for

Judgment on the Pleadings and in Response to Plaintiff’s Brief Pursuant to Local



                                             3
Standing Order on Social Security Cases (Dkt. 12-1) (“Defendant’s Memorandum”).

Filed on June 1, 2018, was Plaintiff’s Reply to Commissioner’s Memorandum in Support

(Dkt. 13) (“Plaintiff’s Reply”). Oral argument was deemed unnecessary.

        Based on the foregoing, Plaintiff’s Motion is DENIED; Defendant’s Motion is

GRANTED.



                                                 FACTS 3

        Plaintiff Jennifer Marie Maynard (“Plaintiff” or “Maynard”), born August 28, 1976,

was 36 years old as of February 11, 2013, her alleged disability onset date (“DOD”),

and 40 years old as of September 26, 2016, the date of the ALJ’s decision. AR at 51,

53, 60, 108, 284, 309. Plaintiff attended regular classes in high school, from which she

dropped out but attained a graduate equivalency diploma (“GED”) in 1993,

unsuccessfully attempted some on-line college courses, AR at 90-91, has not

completed any specialized job training or vocational school, AR at 314, and has

previously worked as an adult entertainer and bartender in a club. AR at 314. Plaintiff

is not currently married but is once divorced and once widowed, AR at 284-85, has four

children, 4 AR at 99, and lives with her father and her father’s girlfriend. AR at 98, 325.

        Throughout the period of time relevant to Plaintiff’s disability benefits claim,

Plaintiff received general medical care at Bloomfield Family Practice, P.C., in Victor,

New York, where Plaintiff’s primary care physician was Vincent M. Yavorek, M.D. (Dr.


3 In the interest of judicial economy, recitation of the Facts is limited to only those necessary for
determining the pending motions for judgment on the pleadings.
4 Although Plaintiff reported on her SSDI application that she has no children under age 18, AR at 285,

the record otherwise establishes that at the time of the administrative hearing, Plaintiff had four children,
including, with her first husband, an eighteen year-old child from whom Plaintiff is estranged, AR at 99, 11
and 13 year old sons with her second husband, who live with Plaintiff’s sister-in-law, and who Plaintiff
sees only occasionally, and another son, age five, who lived with Plaintiff half the week. AR at 99.

                                                      4
Yavorek”). For the same time period, Plaintiff received mental health treatment at

Livingston County Mental Health Services (“LMHS”), in Geneseo, New York, where

Plaintiff saw licensed mental health counselor (“LMHC”) Jennifer Henderson (“LMHC

Henderson”), from psychiatrist, Xingjia Cui, M.D. (“Dr. Cui”), and at Finger Lakes Area

Counseling & Recovery Agency (“FLACRA”) where Plaintiff was evaluated by

Credentialed Alcoholism and Substance Abuse Counselor (“CASAC”) Lindsey Kincaid.

It is undisputed that Plaintiff suffers from low back pain, and reports a history of sexual

abuse, custody battles over her children, and has a criminal record for grand larceny

related to the use of her former in-laws’ credit card.



                                       DISCUSSION

1.     Standard and Scope of Judicial Review

       A claimant is “disabled” within the meaning of the Act and entitled to disability

benefits when she is unable “to engage in any substantial gainful activity by reason of

any medically determinable physical or mental impairment which . . . has lasted or can

be expected to last for a continuous period of not less than 12 months.” 42 U.S.C. §§

416(i)(1); 1382c(a)(3)(A). A district court may set aside the Commissioner’s

determination that a claimant is not disabled if the factual findings are not supported by

substantial evidence, or if the decision is based on legal error. 42 U.S.C. §§ 405(g),

1383(c)(3); Green-Younger v. Barnhart, 335 F.3d 99, 105-06 (2d Cir. 2003). In

reviewing a final decision of the SSA, a district court “is limited to determining whether

the SSA’s conclusions were supported by substantial evidence in the record and were

based on a correct legal standard.” Talavera v. Astrue, 697 F.3d 145, 151 (2d Cir.



                                              5
2012) (internal quotation marks and citation omitted). “Substantial evidence is more

than a mere scintilla. It means such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.” Id. It is not, however, the district court’s

function to make a de novo determination as to whether the claimant is disabled; rather,

“the reviewing court is required to examine the entire record, including contradictory

evidence and evidence from which conflicting inferences can be drawn” to determine

whether the SSA’s findings are supported by substantial evidence. Id. “Congress has

instructed . . . that the factual findings of the Secretary, 5 if supported by substantial

evidence, shall be conclusive.” Rutherford v. Schweiker, 685 F.2d60, 62 (2d Cir. 1982).

2.     Disability Determination

       The definition of “disabled” is the same for purposes of receiving SSDI and SSI

benefits. Compare 42 U.S.C. § 423(d) with 42 U.S.C. § 1382c(a). The applicable

regulations set forth a five-step analysis the Commissioner must follow in determining

eligibility for disability benefits. 20 C.F.R. §§ 404.1520 and 416.920. See Bapp v.

Bowen, 802 F.2d 601, 604 (2d Cir. 1986); Berry v. Schweiker, 675 F.2d 464 (2d Cir.

1982). If the claimant meets the criteria at any of the five steps, the inquiry ceases and

the claimant is not eligible for disability benefits. 20 C.F.R. §§ 404.1520 and 416.920.

The first step is to determine whether the applicant is engaged in substantial gainful

activity during the period for which the benefits are claimed. 20 C.F.R. §§ 404.1520(b)

and 416.920(b). The second step is whether the applicant has a severe impairment

which significantly limits the physical or mental ability to do basic work activities, as



5 Pursuant to the Social Security Independence and Program Improvements Act of 1994, the function of
the Secretary of Health and Human Services in Social Security cases was transferred to the
Commissioner of Social Security, effective March 31, 1995.

                                                  6
defined in the relevant regulations. 20 C.F.R. §§ 404.1520(c) and 416.920(c). Third, if

there is an impairment and the impairment, or its equivalent, is listed in 20 C.F.R. Part

404, Subpart P, Appendix 1 of the regulations (“Appendix 1” or “the Listings”), and

meets the duration requirement of at least 12 continuous months, there is a

presumption of inability to perform substantial gainful activity, and the claimant is

deemed disabled, regardless of age, education, or work experience. 42 U.S.C. §§

423(d)(1)(A) and 1382a(c)(3)(A); 20 C.F.R. §§ 404.1520(d) and 416.920(d). As a fourth

step, however, if the impairment or its equivalent is not listed in Appendix 1, the

Commissioner must then consider the applicant’s “residual functional capacity” or “RFC”

which is the ability to perform physical or mental work activities on a sustained basis,

notwithstanding the limitations posed by the applicant’s collective impairments, see 20

C.F.R. 404.1520(e)-(f), and 416.920(e)-(f), and the demands of any past relevant work

(“PRW”). 20 C.F.R. §§ 404.1520(e) and 416.920(e). If the applicant remains capable of

performing PRW, disability benefits will be denied, id., but if the applicant is unable to

perform PRW relevant work, the Commissioner, at the fifth step, must consider whether,

given the applicant’s age, education, and past work experience, the applicant “retains a

residual functional capacity to perform alternative substantial gainful work which exists

in the national economy.” Rosa v. Callahan, 168 F.3d 72, 77 (2d Cir. 1999) (quotation

marks and citation omitted); 20 C.F.R. §§ 404.1560(c) and 416.960(c). The burden of

proof is on the applicant for the first four steps, with the Commissioner bearing the

burden of proof on the final step. 20 C.F.R. §§ 404.1520(a)(4) and 416.920(a)(4);

Burgess v. Astrue, 537 F.3d 117, 128 (2d Cir. 2008).




                                              7
        In the instant case, the ALJ found that Plaintiff met the Act’s insured status

requirement for SSDI through December 31, 2014, AR at 53, Plaintiff has not engaged

in substantial gainful activity since February 11, 2013, 6 her alleged disability onset date,

AR at 53, Plaintiff suffers from the severe impairments of degenerative disc changes to

cervical and lumbar spines, bipolar disorder, post-traumatic stress disorder (“PTSD”),

and panic disorder, AR at 54, but that additional conditions, including opioid

dependence, asthma, bursitis, and migraine headaches have no more than a minimum

impact on Plaintiff’s ability to perform basic work activities and, thus, are non-severe

impairments. AR at 54. The ALJ further found Plaintiff does not have an impairment or

combination of impairments meeting or medically equal to the severity of any listed

impairment in Appendix 1, AR at 54-55, and that Plaintiff retains the RFC to perform

light work except that she can stand and/or walk for four hours in an 8-hour workday,

can occasionally climb ramps and stairs, balance, stoop, kneel, crouch, and crawl,

cannot climb ladders, ropes, or scaffolds, is limited to performing unskilled work and

making simple work-related decisions, and requires a work environment where change

is minimal and only occasional contact with supervisors and coworkers, and no in-

person contact with the general public. AR at 55-58. The ALJ further found Plaintiff

unable to perform her PRW as a bartender/adult entertainer and amusement park

entertainer but, given Plaintiff is a younger individual between the ages of 18 and 49 as

of her alleged disability onset date, her education and ability to communicate in English,

and RFC, and despite no transferable skills from her PRW, jobs exist in significant


6
 It is undisputed that although Plaintiff worked after February 11, 2013, her reported earnings from such
work were below the monthly threshold for disability and, as such, “do not indicate substantial gainful
activity.” AR at 53.


                                                    8
numbers in the national economy that Plaintiff can perform, including document

preparer – microfilming (updated technology), final assembler (optical goods), and

touch-up screener, printed circuit board assembly, AR at 58-59, such that Plaintiff is not

disabled as defined under the Act. Id. at 59.

       In support of her motion, Plaintiff argues the ALJ erred by failing to apply the

treating physician rule, Plaintiff’s Memorandum at 14-17, granting limited weight to a

consulting opinion supporting moderate to severe physical RFC relying, instead, on the

ALJ’s own lay judgment, id. at 17-19, and with regard to Plaintiff’s mental RFC, failing to

adequately explain the little weight given to Dr. Lin’s opinion in contrast to the great

weight given the state agency consultant’s opinion. Id. at 19-21. Defendant argues the

ALJ reasonably weighed the medical opinions regarding both Plaintiff’s physical

limitations, Defendant’s Memorandum at 19-24, and Plaintiff’s mental limitations, id. at

24-25. In reply, Plaintiff characterizes Defendant’s arguments against Plaintiff’s

disability benefits claim as consisting of “post hoc rationalizations” in support of the

ALJ’s decision. Plaintiff’s Reply at 1-4. There is no merit to Plaintiff’s arguments.

Treating Physician Rule

       Generally, the opinion of a treating physician is entitled to significant weight, but

is not outcome determinative and only entitled to significant weight when “’well-

supported by medically acceptable clinical and laboratory diagnostic techniques and is

not inconsistent with other substantial evidence in the case record.’” Crowell v. Comm’r

of Soc. Sec. Admin., 705 Fed.Appx. 34, 35 (2d Cir. Dec. 1, 2017) (quoting Burgess v.

Astrue, 537 F.3d 117, 128 (2d Cir. 2008), and 20 C.F.R. § 404.1527(d)(2)). Where,

however, the ALJ discounts a treating physician’s opinion, the ALJ must set forth “good



                                              9
reasons” for doing so. Burgess, 537 F.3d at 129 (citing Halloran v. Barnhart, 362 F.3d

28, 33 (2d Cir. 2004)). Here, substantial evidence in the record establishes the ALJ did

not violate the treating physician rule.

       1.     Dr. Yavorek and Dr. Toor

       In connection with Plaintiff’s disability benefits claim, Dr. Yavorek, as Plaintiff’s

treating physician, rendered medical opinions as to Plaintiff’s physical RFC on April 28,

2015, AR at 571-72 (“first RFC opinion”), and on May 23, 2016, AR at 700-04 (repeated

at AR at 706-10) (“second RFC opinion”). Plaintiff argues the ALJ decision to give little

weight to both of Dr. Yavorek’s opinions was error because the ALJ failed to

acknowledge the opinions are from Plaintiff’s treating physician, and the ALJ failed to

provide good reasons for rejecting the opinions that are well-supported by the record.

Plaintiff’s Memorandum at 14-17. In opposition, Defendant maintains the ALJ provided

sufficient reasons for discounting Dr. Yavorek’s opinions, which are not supported by

the medical evidence in the record. Defendant’s Memorandum at 19-24.

       Dr. Yavorek’s first RFC opinion is comprised of a “Medical Examination for

Employability” “checkbox-type form” prepared by the Ontario County Department of

Social Services on which Dr. Yavorek lists Plaintiff’s medical conditions from which

Plaintiff has suffered for the past five to ten years as depression, anxiety, PTSD,

fibromyalgia, and migraine headaches, indicating the expected duration of each of these

conditions is permanent. AR at 571. According to Dr. Yavorek, Plaintiff’s medical

conditions rendered Plaintiff’s physical RFC severely limited in walking, standing, sitting,

lifting/carrying, push/pulling, bending/squatting, using her hands, and climbing stairs for

only one to two hours in an 8-hour workday, although Plaintiff was unlimited in seeing,



                                              10
hearing, speaking, and using public transportation. AR at 572. Dr. Yavorek opined

Plaintiff’s mental RFC was severely limited as to her ability to understand and

remember complex instructions, maintain attention and concentration, and interact

appropriately with others, somewhat limited in her ability to understand and remember

simple instructions, maintain socially appropriate behavior, make simple decisions, and

perform simple tasks, and unlimited as to maintaining basic standards of personal

hygiene and grooming, and using public transportation. AR at 572. Dr. Yavorek further

opined Plaintiff was unable physically or mentally to maintain employment, or to

participate in classroom type activities. AR at 572. In his second RFC opinion, Dr.

Yavorek completed a Physical and Mental Health Source Statement dated May 23,

2016, 7 including as Plaintiff’s physical and mental impairments lower back pain,

depression, PTSD, degenerative disc disease, anxiety, and fibromyalgia. AR at 706.

According to Dr. Yavorek, Plaintiff was markedly limited by these conditions in that she

was precluded from performing 15 of 21 separately enumerated work activities for more

than 30% of a regular workday, and with regard to the remaining six work activities, was

precluded from performing two of them for more than 20% of the workday, and from

performing four of them for 11% to 20% of the workday, assessing Plaintiff can sit or

stand for 15 minutes at one time and less than two hours in an 8-hour workday, rarely

lift or carry and even then less than 10 lbs., expected Plaintiff to have “good days” and

“bad days,” and that Plaintiff likely would be absent from work more than four days per

week. AR at 707-09. The ALJ accorded “little weight” to both Dr. Yavorek’s first and

second RFC opinions because they are largely “checklist forms” providing little



7   Both copies of the second RFC opinion are very difficult to read with some parts illegible.

                                                       11
explanation or rationale for the findings expressed therein. AR at 57-58. The ALJ is

correct.

       Relevantly, Plaintiff was first examined by Dr. Yavorek on April 28, 2015, when

Plaintiff presented Dr. Yavorek with disability paperwork to complete. AR at 610-18.

Upon examination, Plaintiff was able to sit and stand and required no assistance getting

onto the exam table, exhibited “fairly good” range of motion (“ROM”) of her neck, with

some cervical-spine tenderness to palpation, but on the motor and neuro exam, Plaintiff

was “barely able” to lift her arms, flex or extend her legs with active range of motion,

minimal grip strength, and claimed pain with light touch. AR at 611. Dr. Yavorek noted

Plaintiff showed “questionable cooperation with the motor and neuro exam,” AR at 611,

commenting that most of the medical issues Plaintiff expressed “are subjective” and

without any evidence of objective findings, indicating Plaintiff’s first RFC opinion was

based on Plaintiff’s self-reported complaints. AR at 617. At subsequent medical

appointments with Dr. Yavorek, although Plaintiff’s reported medical problems included

fibromyalgia, migraines, and degenerative disc disease with chronic back pain, Plaintiff

did not complain of back and hip pain, migraines or fibromyalgia. In particular, on June

16, 2015, Plaintiff sought treatment for anxiety after she had a “falling out” with her

psychiatrist Dr. Cui, who terminated Plaintiff’s treatment after requesting a urine drug

screen which Plaintiff, who has a history of pain-killer addiction, did not wish to take.

AR at 619-21. Dr. Yavorek referred Plaintiff for further psychiatric care to Canandaigua

Lake Counseling Services and reminded Plaintiff of his practice’s policy not to prescribe

long-term controlled substances. AR at 619, 621. At further appointments, Plaintiff was

treated for ailments other than those for which Plaintiff seeks disability, including, inter



                                              12
alia, an ear infection, AR at 622-24 (July 15, 2015), an upper respiratory infection, AR at

625-27 (October 2, 2015), and hives, AR 634-36 (December 1, 2015), and, most

recently, “generalized pain” for which Plaintiff requested a cane, but none was

prescribed, with Dr. Yavorek commenting that there were “overall no changes” to

Plaintiff’s condition. AR at 784-86 (April 19, 2016). Simply put, these records, based on

Dr. Yavorek’s contemporaneous observations of Plaintiff, do not support Dr. Yavorek’s

opinion, largely expressed in “checkbox” form, that Plaintiff is disabled.

       On May 6, 2014, Plaintiff, in connection with her disability benefits application,

underwent a consultative examination by consultative physician and internist Harbinder

Toor, M.D. (“Dr. Toor”), who opined Plaintiff was moderately to severely limited for

standing, walking, squatting, bending, and lifting, moderately limited to sitting for a long

time, pushing, pulling, reaching, or twisting with her cervical spine, pain interfered with

Plaintiff’s physical routine, and Plaintiff need to be careful about heights and operating

machinery because of a seizure history, and should avoid irritants of other factors that

can precipitate asthma. AR at 518-21. The ALJ gave this opinion “some weight,”

finding the opinion “on the whole too extreme” because all diagnoses in the opinion are

by “history” only. AR at 58. A plain reading of Dr. Toor’s opinion establishes that, as

the ALJ found, the diagnoses contained therein, including, inter alia, for fibromyalgia,

bilateral hip bursitis, degenerative disc disease in her lower back, disc problem in her

cervical spine, seizures and asthma, are all by way of Plaintiff’s history, and not based

on any medical testing or diagnosis that occurred that day, AR at 521, Plaintiff’s gait

was normal and she walked without any assistive device. AR at 519. Accordingly,

consideration of Dr. Toor’s opinion, in light of the medical evidence in the record,



                                             13
warranted being discounted by the ALJ. See 20 C.F.R. § 404.1545(a)(3) (explaining an

ALJ considers “all of the relevant medical and other evidence,” including relevant

medical reports, consultative examinations, medical history, and statements from

medical sources, family, friends, or other persons where assessing a claimant’s RFC).

       Significantly, medical examinations by Leonid Vilensky, M.D. (“Dr. Vilensky”),

who Plaintiff saw for pain management during the relevant time were also inconsistent

with the opinions of both Dr. Yavorek and Dr. Toor. Specifically, although Dr. Vilensky

repeatedly found Plaintiff with osteoarthritis for which Plaintiff’s symptoms were

tenderness and decreased ROM in her lower back and hips, and walking with a slow

and guarded gait, Dr. Vilensky also repeatedly found Plaintiff reported pain relief, often

70% to 80%, with conservative treatment including medication and steroid injections.

See AR at 659-63 (August 19, 2015); 664-67 (September 24, 2015); 668-71 (October

27, 2015); 672-75 (November 25, 2015); 676-79 (December 22, 2015); 680-63 (January

21, 2016); 684-87 (January 26, 2016); 688-91 (February 18, 2016); 692-96 (March 17,

2016); 750-54 (April 19, 2016); 755-58 (May 17, 2016); 761-64 (June 10, 2016); 765-68

(July 13, 2016). Significantly, on January 21, 2016, Plaintiff complained of increased

pain in the lumbar and thoracic spines and requested adding Tramadol (opioid pain

medication), to her medications which already included Buprenorphine (opioid pain

medication), but Dr. Vilensky commented Plaintiff’s MRI results showed only minimal

degree of small disc bulging, posterior element degeneration, and facet joint

degeneration, and declined to add Tramadol, recommending instead a medial branch

block (anti-inflammatory steroid injection) in the lumbar spine at Plaintiff’s next




                                             14
appointment. AR at 682-83. Dr. Vilensky’s medical reports thus do not support the

opinions of either Dr. Yavorek or Dr. Toor.

       Regardless of the medical opinions in the record, whether a disability benefits

claimant is disabled is an issue expressly reserved for the Commissioner. See 20

C.F.R. § 404.1527(d)(1)-(3) (reserving to the Commissioner the determination whether

a claimant meets the statutory definition of disability); Wright v. Berryhill, 687 Fed.Appx.

45, 48 (2d Cir. Apr. 14, 2017) (“the legal determination of whether an individual is

eligible to receive disability insurance benefits is reserved to the Commissioner.” (citing

Snell v. Apfel, 177 F.3d 128, 133 (2d Cir. 1999))).

       Nor does the prohibition against the ALJ substituting his own medical judgment

for that of expert medical opinions require the ALJ’s RFC assessment precisely track

any medical source opinion; rather, the ALJ “was permitted to weigh all of the evidence

available to make an RFC finding that was consistent with the record as a whole.”

Matta v. Astrue, 508 Fed.Appx. 53, 56 (2d Cir. Jan. 25, 2013). Here, the ALJ’s

assessment of Plaintiff’s RFC is supported by the treatment and progress notes of Drs.

Yavorek and Vilensky who, as discussed, repeatedly found Plaintiff with some medical

impairments which responded to conservative treatment which included pain medication

and steroid injections. Accordingly, in light of the plethora of evidence in the record that

fails to support that Plaintiff is as limited as Dr. Yavorek or Dr. Toor opined, the ALJ did

not commit any error in giving little weight to the opinions of Dr. Yavorek, or only “some

weight” to the opinion of Dr. Toor that Plaintiff is unable to work, and Plaintiff’s motion is,

on this argument, DENIED.




                                              15
       2.     Dr. Lin

       With regard to Plaintiff’s mental restrictions, Plaintiff maintains the ALJ erred in

giving great weight to the opinion of state agency psychologist S. Bhutwala, Ph.D. (“Dr.

Bhutwala”), yet failing to adequately explain the weight given to the consultative opinion

of psychologist Yu-Ying Lin, Ph.D. (“Dr. Lin”). Plaintiff’s Memorandum at 19-21.

Defendant maintains the ALJ reasonably found Dr. Lin’s assessment of Plaintiff’s

mental restrictions not supported by Plaintiff’s treatment records which did support Dr.

Bhutwala’s assessment of Plaintiff’s mental restrictions. Defendant’s Memorandum at

24-25. Plaintiff’s argument is without merit.

       Preliminarily, neither Dr. Bhutwala nor Dr. Lin had a treating relationship with

Plaintiff, but only consultatively examined Plaintiff with regard to her disability benefits

application, including on May 6, 2014 (Dr. Lin), AR at 523-28, and on June 9, 2014 (Dr.

Bhutwala), AR at 140-42. Dr. Lin found Plaintiff to be mildly impaired by anxiety with

regard to maintaining attention and concentration, moderately impaired as to recent and

remote memory skills, intellectual functioning was below average with general fund of

information appropriate to experience, insight was fair, and judgment was fair to poor,

AR at 526, and Dr. Lin opined Plaintiff’s mental RFC permitted her to follow and

understand simple directions and instructions, perform simple tasks independently and

complex tasks with supervision, learn new tasks, relate adequately with others, but is

markedly limited as to maintaining a regular schedule, and appropriately dealing with

stress, although such difficulties are caused by stress related problems and a lack of

motivation. AR at 527. In contrast, Dr. Bhutwala found lesser restrictions with Plaintiff

not significantly limited in remembering locations and work-like procedures,



                                              16
understanding, remembering, and carrying out very short and simple instructions,

sustaining an ordinary routine without special supervision, asking simple questions or

requesting assistance, being aware of normal hazards and taking appropriate

precautions, and setting realistic goals or making plans independently of others, and

moderately restricted in understanding, remembering and carrying out detailed

instructions, maintaining attention and concentration for extended periods, performing

activities within a schedule, maintaining regular attendance, being punctual within

customary tolerances, working in coordination with or in proximity to others without

being distracted by them, making simple work-related decisions, completing a normal

workday and workweek without interruptions from psychologically based symptoms,

performing at a consistent pace without an unreasonable number and length of rest

periods, interacting appropriately with the general public, accepting instructions and

responding appropriately to criticism from supervisors, getting along with coworkers or

peers without distracting them or exhibiting behavioral extremes, maintaining socially

appropriate behavior and adhering to basic standards of neatness and cleanliness,

responding appropriately to changes in the work setting, and traveling in unfamiliar

places or using public transportation, but not markedly restricted in any work-related

mental abilities. AR at 140-42. The ALJ’s determination that Dr. Lin’s mental RFC

assessment, based on the single examination, was not supported by Plaintiff’s out-

patient mental health records, AR at 58, with which Dr. Bhutwala’s mental RFC

assessment was consistent, AR at 58, is supported by substantial evidence in the

record.




                                            17
       Relevantly, from October 19, 2012 through December 31, 2013, Plaintiff received

counseling from LMHC Henderson who, on October 22, 2012 assessed depressive

disorder not otherwise specified (“NOS”), anxiety disorder NOS, for which the prognosis

was fair to good. AR at 540-43. On July 16, 2013, LMHC Henderson saw Plaintiff at a

screening at the Livingston County Jail where Plaintiff was incarcerated following her

April 2012 conviction for grand larceny. AR at 544. LMHC Henderson commented

Plaintiff’s earlier intake appointment was Plaintiff’s “effort to satisfy probation” but that

Plaintiff did not return. AR at 545. LMHC Henderson diagnosed depressive disorder

NOS and anxiety disorder NOS, AR at 545, Plaintiff was alert, had anxious mood with

intense affect, fidgety, with normal recent and remote memory, open and cooperative,

showed partial awareness of her problems, but had poor judgment and concentration.

AR at 547. Plaintiff last received treatment from LCMH on November 28, 2013, when

Plaintiff was released from the Livingston County Jail, stating she intended to get further

drug and mental health treatment, and was reported to have made progress dealing

with her self, improving esteem, and making positive plans for her future including

regaining custody of her children. AR at 549. From August 15, 2014 through October

1, 2014, Plaintiff received substance abuse counseling from CASAC Kincaid at

FLACRA, where Plaintiff was assessed with opioid dependence and bipolar disorder,

NOS, and outpatient substance abuse treatment was deemed appropriate. AR at 551-

69. During her treatment, Plaintiff had all negative drug screens, met all treatment

goals, and was discharged “in maintenance stage of recovery,” id. at 551, and Plaintiff’s

treatment records do not indicate Plaintiff has any impediments to working. From May

23, 2014 through May 8, 2015, Plaintiff received mental health treatment from Dr. Cui



                                               18
who repeatedly assessed bipolar disorder, most recent episode depressed, and opioid

type dependence, yet also found Plaintiff with good hygiene and grooming, cooperative

with good eye contact, good mood, affect is mood congruent, linear thought process,

unremarkable thought content, alert and oriented in all three spheres (time, place and

person), with fine insight and judgment, and without salient delusions. AR at 712-46.

Dr. Cui’s May 8, 2015 treatment notes indicate that Plaintiff was supposed to go for a

urine toxicity screen on April 10, 2015, but went on April 30, 2015, which was

considered in violation of her contract and Plaintiff’s treatment was thus terminated. AR

at 714. Further, although Dr. Yavorek, in his first RFC opinion, assessed Plaintiff as

moderately or severely limited in six of eight separately enumerated mental abilities and

that Plaintiff is not mentally able to maintain employment, AR at 572, Dr. Yavorek also

pointedly reminded Plaintiff on June 16, 2015, that he “would not take care of her

psychiatric issues or prescribe her psychiatric medications,” AR at 619, and because

Plaintiff’s treatment with Dr. Cui was terminated, Dr. Yavorek provided Plaintiff with a

referral to Canandaigua Lake Counseling Services (“CLCS”). AR at 621. Subsequent

Psych Progress Notes from CLCS show Plaintiff received psychiatric health treatment

from July 21, 2015 through December 9, 2015, and was diagnosed with generalized

anxiety disorder, borderline personality disorder, rule out PTSD, AR at 771-82, and on

her last visit, the “psych impression” included that Plaintiff had not been forthcoming

with her addiction history, including that her “polypharmacy” included “multiple

controlled substances that when combined together can provide a powerful high,” that

Plaintiff has “a long history or missing appointments” with regard to therapy, and missed




                                            19
14 appointments in the previous three months. AR at 782. Significantly, the CLCS

records do not contain any assessment of Plaintiff’s mental abilities to perform work.

      Accordingly, the ALJ’s assessment of Plaintiff’s mental RFC as limited to

performing unskilled work, making only simple work-related decisions, requiring a work

environment with minimal changes, and only occasional contact with supervisors and

coworkers and no in-person contact with the general public, AR at 55, is supported by

substantial evidence in the record, including Dr. Bhutwala’s opinion, as well as the other

mental health evidence in the record. Plaintiff’s motion is, on this ground, DENIED.



                                     CONCLUSION

      Based on the foregoing, Plaintiff’s Motion (Dkt. 10) is DENIED; Defendant’s

Motion (Dkt. 12) is GRANTED. The Clerk of Court is directed to close the file.

SO ORDERED.
                                             /s/ Leslie G. Foschio
                                  ______________________________________
                                             LESLIE G. FOSCHIO
                                     UNITED STATES MAGISTRATE JUDGE

DATED:       June 26th, 2019
             Buffalo, New York




                                            20
